Case 2:20-cv-00794-DBB-DBP Document 27 Filed 12/16/20 PageID.417 Page 1 of 27




 Clint R. Hansen, #12108
 Kevin N. Anderson, #100
 FABIAN VANCOTT
 215 South State Street, Ste. 1200
 Salt Lake City, Utah 84151
 Telephone: (801) 531-8900
 chansen@fabianvancott.com
 kanderson@fabianvancott.com

 Gregory A. Davis (Pro Hac Vice)
 SQUIRE PATTON BOGGS (US) LLP
 1 East Washington Street, Ste. 2700
 Phoenix, Arizona 85004
 Telephone: (602) 528-4033
 gregory.davis@squirepb.com
 Attorneys for Financial Industry Regulatory
 Authority, Inc.

                            UNITED STATES DISTRICT COURT
                                  DISTRICT OF UTAH


 ALPINE SECURITIES CORPORATION, a
 Utah Corporation,                                     Case No: 2:20-cv-00794-DBB-DBP

        Plaintiff,                                         MOTION TO DISMISS
 vs.

 FINANCIAL INDUSTRY REGULATORY                           District Judge David Barlow
 AUTHORITY, a Delaware corporation,                     Magistrate Judge Dustin B. Pead

         Defendant.


        Pursuant to Federal Rules of Civil Procedure 12(b)(1) and 12(b)(6), Financial Industry

 Regulatory Authority, Inc. (“FINRA”), though its counsel of record, hereby moves to dismiss all

 claims of Alpine Securities Corporation (“Alpine”).
Case 2:20-cv-00794-DBB-DBP Document 27 Filed 12/16/20 PageID.418 Page 2 of 27




                                           Introduction

        FINRA brought a disciplinary proceeding alleging that its member Alpine stole millions of

 dollars from its customers.1 The COVID-19 pandemic ensued as the hearings in that proceeding

 were in progress. FINRA adopted and filed a rule change temporarily allowing virtual hearings,

 and scheduled a virtual hearing in the Alpine proceeding.2 In response, Alpine filed this action,

 through which it seeks to (1) dictate how evidence can be presented in the disciplinary hearing and

 (2) invalidate a temporary amendment (the “Temporary Amendment”) to FINRA Rule 9261

 (“Rule 9261”) allowing for the consideration of remote testimony during the COVID-19

 pandemic.3 In so doing, Alpine impermissibly seeks to bypass the entire comprehensive

 administrative review process established by Congress in the Securities Exchange Act of 1934, 15

 U.S.C. § 78a, et seq. (the “Exchange Act”).

        This action fails for lack of subject-matter jurisdiction, just as the two prior attempts of

 Alpine’s affiliate, Scottsdale Capital Advisors Corp. (“SCA”),4 to interfere with a FINRA

 disciplinary hearing failed for lack of subject-matter jurisdiction. See Scottsdale Capital Advisors

 Corp. v. FINRA, 844 F.3d 414, 424 (4th Cir. 2016) (“Scottsdale I”); Scottsdale Capital Advisors

 Corp. v. FINRA, 811 F. App’x. 667, 667 (D.C. Cir. 2020) (“Scottsdale II”). Congress, through the

 Exchange Act, stripped federal district courts of subject-matter jurisdiction over claims involving


 1
   See Complaint (Dkt. No. 2) ¶¶ 2–3; see also Department of Enforcement First Amended
 Complaint (“DOE Complaint”), attached hereto as Exhibit A, ¶¶ 1–6, 21, 39, 67, 88, 99, 106.
 The DOE Complaint is “referred to in and central to the complaint,” and thus may be considered
 on a motion to dismiss. See Berneike v. CitiMortgage, Inc., 708 F.3d 1141, 1146 (10th Cir.
 2013).
 2
   See Complaint (Dkt. No. 2) ¶ 5.
 3
   See Complaint (Dkt. No. 2) ¶ 9.
 4
   Alpine and Scottsdale Capital Advisors Corp. are each directly or indirectly owned and operated
 by John Hurry.
                                                  1
Case 2:20-cv-00794-DBB-DBP Document 27 Filed 12/16/20 PageID.419 Page 3 of 27




 FINRA disciplinary proceedings. See Scottsdale I, 844 F.3d at 424 (“Congress, through the

 Exchange Act, intended to channel objections to FINRA's authority through the agency and the

 courts of appeals. In so doing, it is clear Congress sought to preclude federal district-court

 jurisdiction.”); Scottsdale II, 811 F. App’x. at 667 (“The [Exchange] Act does not provide federal

 district courts with any role in adjudicating disputes between FINRA and its members.”). Any

 dispute Alpine has regarding its ongoing FINRA disciplinary hearing must be routed through the

 Exchange Act’s comprehensive administrative review process, which includes (1) a full hearing

 before a FINRA hearing panel, (2) an appeal of the hearing panel’s final decision to FINRA’s

 National Adjudicatory Council (“NAC”), (3) a subsequent de novo appeal to the Securities and

 Exchange Commission (“SEC”), and (4) another appeal to the United States Court of Appeals. See

 FINRA Rules 9211(a), 9311, 9370; 15 U.S.C. § 78s(d)(2); 15 U.S.C. § 78y(a)(1).

         All of Alpine’s claims can also be dismissed for failure to state a claim because there is no

 private right of action against FINRA for violation of its own rules or the Exchange Act, and

 FINRA is “absolutely immune from suit for the improper performance of regulatory, adjudicatory,

 or prosecutorial duties.” In re Series 7 Broker Qualification Exam Scoring Litig., 548 F.3d 110,

 114 (D.C. Cir. 2008); Turbeville v. FINRA, 874 F.3d 1268, 1276 (11th Cir. 2017) (“Congress did

 not intend to create a private right of action for plaintiffs seeking to sue [FINRA] for violations of

 [its] own internal rules.”).

         Alpine’s claims also each fail for additional independent substantive reasons. The due

 process claim (Count II) fails because FINRA is not a state actor against which constitutional

 claims can be asserted. See Desiderio v. NASD, 191 F.3d 198, 206 (2d Cir. 1999) (“The NASD

 [FINRA’s predecessor] is a private actor, not a state actor.”). The declaratory judgment claims


                                                   2
Case 2:20-cv-00794-DBB-DBP Document 27 Filed 12/16/20 PageID.420 Page 4 of 27




 (Counts I and IV) fail because (1) the Office of Hearing Officers (“OHO”) Chief Hearing Officer

 complied with Rule 9261 when she originally ordered that the remainder of Alpine’s disciplinary

 proceeding be conducted remotely, and (2) Alpine’s allegation that the Temporary Amendment

 was promulgated in violation of the Exchange Act is wholly conclusory.5 See Ashcroft v. Iqbal,

 556 U.S. 662, 678 (2009) (“[T]he tenet that a court must accept as true all of the allegations

 contained in a complaint is inapplicable to legal conclusions. Threadbare recitals of the elements

 of a cause of action, supported by mere conclusory statements, do not suffice.”). The injunctive

 relief claim (Count III) fails due to the absence of irreparable harm, which Alpine admits. [See

 Notice of Withdrawal of Plaintiff’s Motion for Preliminary Injunction (Dkt. No. 23).]

                                            Background

 I.       FINRA Has An Essential Role In Regulating The Securities Industry And
          Disciplining Its Members.

          Through the Exchange Act, Congress established a comprehensive statutory plan for

 “cooperative regulation” of the securities market, “under which self-regulatory organizations

 [(‘SROs’)] would exercise a primary supervisory role subject to ultimate SEC control.” Sparta

 Surgical Corp. v. NASD, 159 F.3d 1209, 1213–14 (9th Cir. 1998), abrogated in part on other

 grounds by Merrill Lynch, Pierce, Fenner & Smith, Inc. v. Manning, 136 S. Ct. 1562 (2016). Any

 person desiring to use any instrumentality of interstate commerce to sell securities must join an

 association of broker dealers registered as a national securities association. 15 U.S.C. § 78o(a)(1),

 (b)(1). FINRA, previously known as the National Association of Securities Dealers (“NASD”), is

 a private not-for-profit SRO, which since 1939 has been the only registered national securities



 5
     See Complaint (Dkt. No. 2) ¶ 192.
                                                  3
Case 2:20-cv-00794-DBB-DBP Document 27 Filed 12/16/20 PageID.421 Page 5 of 27




 association in the United States. See Turbeville, 874 F.3d at 1270 n.2. For FINRA to register as a

 national securities association and SRO under the Exchange Act, the SEC approved FINRA’s By-

 Laws, which contain FINRA’s authority to adopt rules governing FINRA members and

 amendments to those rules. 15 U.S.C. §78s(b); see also FINRA By-Laws, Art. XI, Sec. 1

 (https://www.finra.org/rules-guidance/rulebooks/corporate-organization/article-xi-rules)        (last

 visited December 9, 2020).

          The Exchange Act requires FINRA to establish rules “designed to prevent fraudulent and

 manipulative acts and practices, to promote just and equitable principles of trade . . . and, in

 general, to protect investors and the public interest . . . .” 15 U.S.C. § 78o-3(b)(6). FINRA is also

 required by the Exchange Act to “enforce compliance by its members and persons associated with

 its members,” and to “appropriately discipline[]” such persons for violation of FINRA’s rules or

 the Exchange Act. 15 U.S.C. § 78o-3(b)(2), (7).

          Pursuant to FINRA’s mandate to discipline its members, FINRA’s rules establish a “multi-

 layered hearing and appeals process that governs disciplinary actions against FINRA-affiliated

 brokers and dealers.” Turbeville, 874 F.3d at 1271. That process includes (1) a full hearing before

 a FINRA hearing panel, (2) an appeal of the hearing panel’s final decision to FINRA’s NAC, (3) a

 subsequent de novo appeal to the SEC, and (4) another appeal to the United States Court of

 Appeals. See FINRA Rules 9211(a), 9311, 9370; 15 U.S.C. § 78s(d)(2); 15 U.S.C. § 78y(a)(1).

 II.      Alpine’s Disciplinary Proceeding And The Temporary Amendment.

          Alpine is a FINRA member and is the respondent in an ongoing FINRA disciplinary

 proceeding.6 Alpine is alleged to have (1) converted and misused customers’ assets in violation of


 6
     See Complaint (Dkt. No. 2) ¶¶ 1–2.
                                                   4
Case 2:20-cv-00794-DBB-DBP Document 27 Filed 12/16/20 PageID.422 Page 6 of 27




 FINRA Rules 2150 and 2010; (2) executed unauthorized trades in violation of FINRA Rule 2010;

 (3) charged unfair, unreasonable, and discriminatory prices, commissions, and fees in violation of

 FINRA Rules 2121, 2122, and 2010; and (4) made unauthorized capital withdrawals in violation

 of FINRA Rules 4110(c) and 2010. [See DOE Complaint ¶¶ 112–167.]

        The disciplinary proceeding began in person on February 18, 2020 and was adjourned after

 five days of testimony due to a family emergency of Alpine’s counsel.7 While the disciplinary

 proceeding was adjourned, the COVID-19 pandemic caused FINRA to administratively postpone,

 until November 30, 2020, the portion of the disciplinary proceeding that was to resume in person.8

        To permit FINRA to resume its critical adjudicatory function and to fulfill its statutory

 obligations to protect investors and maintain fair and orderly markets, FINRA filed the Temporary

 Amendment with the SEC that would allow the OHO’s Chief Hearing Officer or Deputy Chief

 Hearing Officer to order that a disciplinary proceeding be conducted in whole, or in part, by

 videoconference. [See Notice of Proposed Rule Change, Ex. 3 to Alpine’s Complaint (Dkt. 2-3).]

 The Temporary Amendment became operative October 1, 2020. The expiration date of the

 Temporary Amendment was originally December 31, 2020, and was subsequently extended to

 April 30, 2021. [See id. at 55712;] see also SR-FINRA-2020-042 (available at

 https://www.finra.org/sites/default/files/2020-12/SR-FINRA-2020-042.pdf (last visited December

 15, 2020)).




 7
  See Complaint (Dkt. No. 2) ¶¶ 48, 53–4.
 8
  See Complaint (Dkt. No. 2) ¶¶ 55–56, 68, 82, 99. Since the initial adjournment, the disciplinary
 proceeding was resumed to take testimony from those witnesses whom the hearing officer had
 granted leave to testify telephonically or by videoconference. See Complaint (Dkt. No. 2) ¶ 101.
                                                 5
Case 2:20-cv-00794-DBB-DBP Document 27 Filed 12/16/20 PageID.423 Page 7 of 27




 III.     The Videoconference Order, This Action, And The Subsequent Postponement Order.

          On November 2, 2020, the Chief Hearing Officer exercised her discretion under Rule 9261

 to order that the remainder of Alpine’s disciplinary proceeding be conducted via videoconference.

 [See Order Converting Hearing to Videoconference, Ex. 1 to Alpine’s Complaint (Dkt. No. 2-1)

 (the “Videoconference Order”).] Eight days later, Alpine filed this action seeking to enjoin the

 disciplinary proceeding and to invalidate the Temporary Amendment and the Videoconference

 Order applying it.9

          On November 16, 2020, the Deputy Chief Hearing Officer entered an order postponing the

 November 30 hearing date (the “Postponement Order”), and requiring Alpine and FINRA’s

 Department of Enforcement (“DOE”) to submit briefing on the issue of whether the

 Videoconference Order should be reconsidered (the “Reconsideration Briefing”). [See Notice of

 Withdrawal of Plaintiff’s Motion for Preliminary Injunction (Dkt. No. 23) ¶ 4.] As a result of the

 Postponement Order, Alpine withdrew its Motion for Preliminary Injunction. [See id. (Dkt. No.

 23) ¶ 5.] But Alpine did not dismiss its Complaint, and thus now requests that this Court

 preemptively resolve an issue that will be presented to OHO’s Chief Hearing Officer through the

 parties’ Reconsideration Briefing.

                                            Argument

 I.       The Exchange Act’s Exclusive Review Process Strips This Court Of Subject-Matter
          Jurisdiction To Consider Alpine’s Claims.

          Here, like in Scottsdale I and Scottsdale II, FINRA initiated a disciplinary proceeding

 against a member firm. [See generally DOE Complaint;] see also Scottsdale I, 844 F.3d at 418;



 9
     See Complaint (Dkt. No. 2) ¶ 9.
                                                 6
Case 2:20-cv-00794-DBB-DBP Document 27 Filed 12/16/20 PageID.424 Page 8 of 27




 Scottsdale II, 811 F. App’x. at 667. Here, like in Scottsdale I and Scottsdale II, plaintiff filed suit

 against FINRA to alternatively halt or collaterally attack the FINRA disciplinary proceeding.10 See

 Scottsdale I, 844 F.3d at 419; Scottsdale II, 811 F. App’x. at 667. Thus here, like in Scottsdale I

 and Scottsdale II, this Court lacks subject-matter jurisdiction to consider plaintiff’s claims. See

 Scottsdale I, 844 F.3d at 424; Scottsdale II, 811 F. App’x. at 668. As the D.C. Circuit explicitly

 stated less than six months ago, “[h]aving now failed to evade the statutory review scheme for a

 second time, it should be clear to [Alpine and its affiliate] Scottsdale that it cannot sue FINRA in

 federal district court for FINRA’s alleged failure to comply with the [Exchange] Act.” Scottsdale

 II, 811 F. App’x. at 668.

           Article III courts are “courts of limited jurisdiction,” possessing “only the power authorized

 by Constitution and statute.” Kokkonen v. Guardian Life Ins. Co. of Am., 511 U.S. 375, 377 (1994).

 “It is to be presumed that a cause lies outside this limited jurisdiction.” Id. (citation omitted).

 Congress has the absolute authority to grant or withhold subject-matter jurisdiction of the lower

 federal courts. See Palmore v. United States, 411 U.S. 389, 401 (1973). The withholding of

 subject-matter jurisdiction need not be express. Rather, as the Supreme Court explained in Thunder

 Basin Coal Co. v. Reich, 510 U.S. 200 (1994), Congress shall be deemed to have stripped the

 subject-matter jurisdiction of the lower federal courts when (1) such intent is “fairly discernible in

 the statutory scheme” and (2) the litigant’s claims are “of the type Congress intended to be

 reviewed within [the] statutory structure.” See Thunder Basin, 510 U.S. at 207, 212 (quoting Block

 v. Community Nutrition Institute, 467 U.S. 340, 351 (1984)).

           Courts around the country—including the Fourth Circuit in Scottsdale I and the D.C.


 10
      See Complaint (Dkt. No. 2) ¶ 9.
                                                     7
Case 2:20-cv-00794-DBB-DBP Document 27 Filed 12/16/20 PageID.425 Page 9 of 27




 Circuit in Scottsdale II—have repeatedly and consistently held that the comprehensive

 administrative review process established by the Exchange Act deprives district courts of

 subject-matter jurisdiction over claims that would interfere with FINRA or SEC disciplinary

 proceedings. See, e.g., Scottsdale II, 811 F. App’x. 667, 667 (D.C. Cir. 2020); Scottsdale I, 844

 F.3d 414, 424 (4th Cir. 2016); Hill v. SEC, 825 F.3d 1236, 1241 (11th Cir. 2016); Tilton v. SEC,

 824 F.3d 276, 282 (2d Cir. 2016); Jarkesy v. SEC, 803 F.3d 9, 12 (D.C. Cir. 2015); Bebo v. SEC,

 799 F.3d 765, 767 (7th Cir. 2015); Swirsky v. NASD, 124 F.3d 59, 62 (1st Cir. 1997); SEC v. Waco

 Financial, 751 F.2d 831, 834 (6th Cir. 1985); Merrill Lynch, Pierce, Fenner & Smith v. NASD,

 616 F.2d 1363, 1370 (5th Cir. 1980); First Jersey Sec., Inc. v. Bergen, 605 F.2d 690, 700 (3rd Cir.

 1979); Charles Schwab & Co. Inc. v. FINRA, 861 F. Supp. 2d 1063, 1069–70 (N.D. Cal. 2012);

 Hayden v. N.Y. Stock Exch., Inc., 4 F. Supp. 2d 335, 340 (S.D.N.Y. 1998).

        Those decisions were correctly decided and should be followed here. Alpine’s reliance on

 the Second Circuit’s decision in Fiero v. FINRA, 660 F.3d 569 (2d Cir. 2011), to suggest that this

 Court has subject-matter jurisdiction over its claims is misplaced. [See Response Regarding

 Motion For A Preliminary Injunction (Dkt. No. 22) at 6.] The plaintiffs in Fiero, unlike Alpine

 here, were not attempting to interfere with an ongoing FINRA disciplinary hearing. See Fiero, 660

 F.3d at 572 (“The hearing panel expelled Fiero Brothers . . . and fined the Fieros $1,000,000 plus

 costs, jointly and severally. On appeal, the NAC affirmed the hearing panel’s decision in its

 entirety. The Fieros did not appeal the NAC’s decision to the SEC.”). Rather, the narrow issue in

 Fiero was whether FINRA—after its member exhausted the Exchange Act’s comprehensive

 administrative review process—had the “authority to bring judicial actions to collect monetary

 sanctions.” Id. at 574. Thus, the Second Circuit in Fiero never even considered whether Congress


                                                 8
Case 2:20-cv-00794-DBB-DBP Document 27 Filed 12/16/20 PageID.426 Page 10 of 27




 stripped district courts of jurisdiction over claims involving ongoing FINRA disciplinary

 hearings—the jurisdictional question presented by Alpine’s complaint. Nearly five years after

 Fiero, however, in Tilton v. SEC, 824 F.3d 276 (2d Cir. 2016)—a case more analogous to this one

 than Fiero—the Second Circuit applied the Thunder Basin test and held that federal district courts

 lack subject-matter jurisdiction to consider claims regarding ongoing SEC enforcement actions.

 See Tilton, 824 F.3d at 282; see also Chau v. SEC, 665 F. App’x 67, 72 (2d Cir. 2016) (Complaint

 dismissed pursuant to Thunder Basin for lack of subject-matter jurisdiction.).

           Application in this case of the Supreme Court’s two-part Thunder Basin test plainly

 demonstrates that Congress intended to strip this Court of subject-matter jurisdiction over Alpine’s

 claims.

           A.     It Is “Fairly Discernable In The Statutory Scheme” That Congress Allocated
                  Initial Review To FINRA.

           The first step of the Thunder Basin test is met here because it is “fairly discernable” that

 Congress intended the Exchange Act to channel challenges to FINRA’s disciplinary actions

 through the Act’s comprehensive administrative scheme. See Thunder Basin, 510 U.S. at 207.

 “Whether a statute is intended to preclude initial judicial review is determined from the statute’s

 language, structure, and purpose . . . .” Id. “Generally, when Congress creates procedures designed

 to permit agency expertise to be brought to bear on particular problems, those procedures are to be

 exclusive.” Free Enterprise Fund v. Public Co. Acctg. Oversight Bd., 561 U.S. 477, 489 (2010).

 With the Exchange Act Congress did just that, providing for two levels of FINRA review and one

 level of SEC review of any contested disciplinary action. See FINRA Rules 9211, 9311, 9370.

           Furthermore, as the D.C. Circuit observed in Jarkesy, “the securities laws’ scheme of

 [regulatory] adjudication and ensuring judicial review resembles in material respects the

                                                    9
Case 2:20-cv-00794-DBB-DBP Document 27 Filed 12/16/20 PageID.427 Page 11 of 27




 enforcement scheme the Supreme Court found exclusive in Thunder Basin.” Jarkesy, 803 F.3d at

 16. Specifically, under the statutory scheme deemed to be exclusive in Thunder Basin, a party

 challenging regulatory action receives (1) a hearing before an administrative law judge,

 (2) discretionary review by the regulator, and (3) judicial review by a United States Court of

 Appeals. See Thunder Basin, 510 U.S. at 207–08. Likewise, under the Exchange Act a party to

 any FINRA disciplinary proceeding receives (1) a hearing before a FINRA hearing panel, (2) an

 appeal of the hearing panel’s decision to FINRA’s NAC, (3) a subsequent de novo appeal to the

 SEC, and (4) another appeal to the United States Court of Appeals. See FINRA Rules 9211(a),

 9311, 9370; 15 U.S.C. § 78s(d)(2); 15 U.S.C. § 78y(a)(1).

           To the extent the Exchange Act and the statutory scheme at issue in Thunder Basin differ,

 the Exchange Act is more robust and evidences an even clearer intent by Congress to direct review

 of enforcement proceedings exclusively through the statutory framework of administrative and

 judicial review. Whereas regulatory appeals are permissive under the statutory framework at issue

 in Thunder Basin, the Exchange Act provides any party that receives an adverse ruling from a

 FINRA hearing panel two administrative appeals as a matter of right: first to the NAC and then to

 the SEC. Compare FINRA Rules 9311, 9370 to Thunder Basin, 510 U.S. at 207–08.

           Congress crafted the Exchange Act’s administrative review scheme in “painstaking detail,”

 and for that reason every court to consider the issue has concluded that the Exchange Act meets

 the first step of the Thunder Basin test, except for one district court decision that was reversed on

 appeal.11 See Scottsdale II, 811 F. App’x. at 668 (“Given the painstaking detail with which

 Congress set forth the rules governing the court of appeals’ review of FINRA and SEC action, it


 11
      Hill v. SEC, 114 F. Supp. 3d 1297 (2015), rev’d by Hill v. SEC, 825 F.3d 1236 (11th Cir. 2016).
                                                   10
Case 2:20-cv-00794-DBB-DBP Document 27 Filed 12/16/20 PageID.428 Page 12 of 27




 is fairly discernible that Congress intended to deny aggrieved FINRA members an additional

 avenue of review in district court.” (citing Jarkesy, 803 F.3d at 17)); Hayden, 4 F. Supp. 2d at 339

 (“Congress’s failure to assign any role to the district courts strongly suggests that Congress

 intended the statutory review procedure to be exclusive. Indeed, any other conclusion would

 subvert the Congressional purpose of creating a partnership between government and private

 enterprise as the cornerstone for regulation of the nation’s securities markets.”).

        B.      Congress Intended To Preclude Initial Judicial Review Of Alpine’s Claims.

        The second step of the Thunder Basin test is also met here because Alpine’s claims are “of

 the type Congress intended to be reviewed within [the Exchange Act’s] statutory structure.” See

 Thunder Basin, 510 U.S. at 212. “To unsettle the presumption of initial administrative review—

 made apparent by the structure of the [Exchange Act]—requires a strong countervailing rationale.”

 Jarkesy, 803 F.3d at 17 (quotation omitted). That “strong countervailing rationale,” may be present

 “if a finding of preclusion could foreclose all meaningful judicial review; if the suit is wholly

 collateral to a statute’s review provisions; and if the claims are outside the agency’s expertise.”

 Free Enterprise, 561 US at 489 (citing Thunder Basin, 510 U.S. at 212–13). None of those

 countervailing rationales to exclusive administrative review exist here.

        First, the Exchange Act provides for meaningful judicial review. Alpine can make its case

 regarding the propriety of the Videoconference Order to (1) the FINRA hearing panel, (2) the

 NAC, (3) the SEC, and (4) one of multiple United States Court of Appeals. See FINRA Rules

 9211(a), 9311, 9370; 15 U.S.C. § 78s(d)(2); 15 U.S.C. § 78y(a)(1); see also Jarkesy, 803 F.3d at

 20 (The Exchange Act “presents an entirely ‘meaningful’ avenue of relief to [disciplinary

 proceeding] respondents.”). Alpine can also challenge the Temporary Amendment by petitioning


                                                  11
Case 2:20-cv-00794-DBB-DBP Document 27 Filed 12/16/20 PageID.429 Page 13 of 27




 the SEC to amend or repeal the rule. See 17 C.F.R. § 201.192. As explained by the Fourth Circuit

 in Scottsdale I, “[t]he SEC’s decision on FINRA’s rule would be final agency action of which

 [Alpine] could then seek review in the appropriate court of appeals.” Scottsdale I, 844 F.3d at

 423; see also 15 U.S.C. § 78y.

           Second, there can be no reasonable assertion that Alpine’s claims are “wholly collateral”

 to the Exchange Act’s statutory scheme because Alpine’s claims seek to enjoin an ongoing

 disciplinary proceeding that is part of that statutory scheme.12 See Elgin v. Dep’t of the Treasury,

 567 U.S. 1, 22 (2012) (A claim cannot be wholly collateral to a statutory scheme where plaintiff’s

 challenge was “at bottom an attempt to reverse an agency’s decision . . . .” (citation omitted)).

 Indeed, as the district court in Scottsdale II explained, “[c]laims that arise from actions FINRA

 took within the administrative enforcement scheme or that seek the same relief that plaintiff could

 obtain in the agency proceeding are not collateral at all, let alone ‘wholly’ so.” Scottsdale Capital

 Advisors Corp. v. FINRA, 390 F. Supp. 3d 72, 80 (D.D.C. 2019) (quoting Jarkesy, 803 F.3d at 23),

 aff’d, Scottsdale II; see also Tilton, 824 F.3d at 287 (“[A] claim is not wholly collateral if it has

 been raised in response to, and so is procedurally intertwined with, an administrative proceeding—

 regardless of the claim’s substantive connection to the initial merits dispute in the proceeding.”

 (citation omitted)).

           Contrary to Alpine’s argument, the mere fact that the relief Alpine seeks—a judicial

 declaration invalidating the Temporary Amendment—may have effects beyond Alpine’s specific

 disciplinary hearing does not render its claim “wholly collateral” to the Exchange Act’s statutory

 scheme. [See Response Regarding Motion For A Preliminary Injunction (Dkt. No. 22) at 8.] The


 12
      See Complaint (Dkt. No. 2) ¶ 9.
                                                  12
Case 2:20-cv-00794-DBB-DBP Document 27 Filed 12/16/20 PageID.430 Page 14 of 27




 claims asserted in Scottsdale I and Scottsdale II had potentially wide-ranging implications. See

 Scottsdale I, 844 F.3d at 418–419 (Scottsdale claimed that FINRA could only discipline its

 members for violation of the Exchange Act, and not for violation of the Securities Act.); Scottsdale

 II, 811 F. App’x. at 667 (Scottsdale claimed that the composition of FINRA’s board violated the

 Exchange Act.). Yet, the Fourth Circuit and the D.C. Circuit in those cases each dismissed the

 claims for lack of subject-matter jurisdiction and concluded that the claims were not “wholly

 collateral” to the Exchange Act’s review provisions. See Scottsdale I, 844 F.3d at 423 (“As

 Scottsdale’s claim arises out of the proceeding against it and provides an affirmative defense, it is

 not wholly collateral to the statute.”); Scottsdale II, 811 F. App’x. at 668 (“The FINRA actions

 that Scottsdale challenges are neither wholly collateral to the statutory review scheme nor outside

 FINRA and the SEC’s expertise.”).

        Third, consideration of whether the Videoconference Order provides Alpine a “fair

 procedure” in the disciplinary hearing as required by the Exchange Act falls squarely within

 agency expertise, as the courts in Scottsdale I and Scottsdale II held. See Scottsdale I, 844 F.3d at

 424 (“Congress vested authority in the SEC to review a final disciplinary sanction imposed by

 FINRA and determine whether its rules were applied in a manner consistent with the purposes of

 the Exchange Act. Thus, Congress unambiguously channeled [plaintiff’s] claim—whether FINRA

 has exceeded its authority . . .—to the SEC for determination in the first instance.” (quotation

 omitted)); Scottsdale Capital Advisors Corp. v. FINRA, 390 F. Supp. 3d 72, 82 (D.D.C. 2019)

 (“[T]he propriety of FINRA’s rules and actions . . . are firmly within the SEC’s expertise.”), aff’d,

 Scottsdale II; Scottsdale II, 811 F. App’x. at 668. It is of no consequence that Alpine contends

 FINRA violated Alpine’s constitutional due process rights, as well as its statutory right to a “fair


                                                  13
Case 2:20-cv-00794-DBB-DBP Document 27 Filed 12/16/20 PageID.431 Page 15 of 27




 procedure” in the disciplinary hearing. See 15 U.S.C. § 78o-3(b)(8). The Supreme Court in

 Thunder Basin and again in Elgin expressly held that district courts lack subject-matter jurisdiction

 to consider challenges to disciplinary proceedings notwithstanding that such challenges are artfully

 pled as constitutional claims. See Thunder Basin, 510 U.S. at 212–214; see also Elgin, 567 U.S. at

 22–23.

           The propriety of the Temporary Amendment is also squarely within agency expertise. That

 is made plain by the fact that Congress granted the SEC the statutory right to review the Temporary

 Amendment to confirm that FINRA’s changes to Rule 9261 were consistent with the Exchange

 Act. See 15 U.S.C. § 78s(b)(3)(C); see also Tilton, 824 F.3d at 290 (Agency expertise includes

 “resolving accompanying statutory claims that it routinely considers . . . .” (quotation omitted)).

           The relief Alpine seeks here is to have the district court substitute the Chief Hearing

 Officer’s interpretation of her powers and obligations under the Exchange Act and Rule 9261 with

 its own.13 As such, Alpine’s claims, like its affiliate’s claim in Scottsdale II, are “an impermissible

 attempt to short-circuit the detailed statutory scheme of administrative and judicial review of

 FINRA action. Accepting [Alpine’s] argument would render that scheme largely superfluous and

 make nearly any disputed FINRA action subject to challenge in district court.” Scottsdale II, 811

 F. App’x at 668. Accordingly, the Complaint should be dismissed in its entirety for lack of subject-

 matter jurisdiction. See Fed. R. Civ. P. 12(b)(1).




 13
      See Complaint (Dkt. No. 2) ¶ 9.
                                                   14
Case 2:20-cv-00794-DBB-DBP Document 27 Filed 12/16/20 PageID.432 Page 16 of 27




 II.     The Lack Of A Private Right Of Action And FINRA’s Immunity Require Dismissal
         Of All Alpine’s Claims.

         All Alpine’s claims can also be dismissed pursuant to Federal Rule of Civil Procedure

 12(b)(6) because (1) there is no private right of action against FINRA for violation of its rules

 or the Exchange Act, and (2) FINRA is immune from claims arising out of the performance of

 its regulatory functions.

         A.      Alpine Lacks A Private Right Of Action Against FINRA For Violation Of
                 FINRA Rules Or The Exchange Act.

         Congress did not provide in the Exchange Act, or in any other statute, for a private right

 of action against an SRO for violation of its own rules. Given the comprehensiveness of the

 Exchange Act, and Congress’s silence regarding any private right of action, courts have

 consistently held that there is no implied private right of action against an SRO for acts or

 omissions under the Exchange Act. See, e.g., Turbeville, 874 F.3d at 1276 (“Congress did not

 intend to create a private right of action for plaintiffs seeking to sue [FINRA] for violations of

 [its] own internal rules.”); Sparta, 159 F.3d at 1212 (9th Cir. 1998) (“It is undisputed, even by

 [the plaintiff], that a party has no private right of action against an exchange for violating its own

 rules or for actions taken to perform its self-regulatory duties under the Act.”); Desiderio, 191

 F.3d at 208 (“[T]here is no private right of action available under the Securities Exchange Act to

 . . . challenge an exchange’s failure to follow its own rules.” (citation omitted)); MM&S

 Financial, Inc. v. NASD, 364 F.3d 908, 912 (8th Cir. 2004) (“Any attempt by [plaintiff] to bypass

 the Exchange Act by asserting a private breach of contract claim . . . is fruitless.”); In re Series 7,

 548 F. 3d at 114 (“[C]ourts have consistently found Congress’s intent under the Exchange Act

 precludes common law causes of action, and we agree with the reasoning of our sister circuits.”).


                                                   15
Case 2:20-cv-00794-DBB-DBP Document 27 Filed 12/16/20 PageID.433 Page 17 of 27




         The absence of a private right of action defeats Alpine’s claims because they are

 predicated entirely on the assertion that the Videoconference Order violates Rule 9261 and the

 Exchange Act’s requirement that disciplinary proceedings provide a “fair procedure.” See 15

 U.S.C. § 78o-3(b)(8). To the extent that Alpine desires to challenge the promulgation or

 application of Rule 9261, it must do so within the framework of the comprehensive statutory

 scheme established in the Exchange Act. Alpine cannot end-run Congress’s statutory scheme by

 filing suit and asking this Court to declare what Rule 9261 means and whether its application by

 the Chief Hearing Officer in the Videoconference Order is consistent with the Exchange Act.

         B.     FINRA Is Immune From Claims Arising From The Performance Of Its
                Regulatory Functions.

         FINRA is absolutely immune from suit for any claims regarding regulatory functions

 performed “under the aegis of the Exchange Act’s delegated authority.” Sparta, 159 F.3d at 1214–

 15. That has been the conclusion of every Circuit to consider the question. See, e.g., Sparta, 159

 F.3d at 1214–15; In re NYSE Specialists, 503 F.3d 89, 96 (2d Cir. 2007) (Sotomayor, J.) (An SRO

 “is entitled to absolute immunity for actions it takes pursuant to its quasi-governmental role in the

 regulation of the securities market.”); In re Series 7, 548 F.3d at 114 (An SRO is “absolutely

 immune from suit for the improper performance of regulatory, adjudicatory, or prosecutorial

 duties.”).

         Contrary to Alpine’s assertion, FINRA does not claim sovereign immunity that is afforded

 only to governmental actors. [See Response Regarding Motion For A Preliminary Injunction (Dkt.

 No. 22) at 3.] Rather, FINRA’s regulatory immunity derives from “the structure of the securities

 market as constructed by Congress.” Sparta, 159 F.3d at 1213. For cooperative regulation to be

 effective, SROs need to be free from “disruptive and recriminatory lawsuits” when they act in their

                                                  16
Case 2:20-cv-00794-DBB-DBP Document 27 Filed 12/16/20 PageID.434 Page 18 of 27




 regulatory capacity. See id. at 1215; see also DL Capital Grp., LLC v. NASDAQ Stock Mkt., Inc.,

 409 F.3d 93, 99 (2d Cir. 2005) (quotation omitted). Indeed, as then-Judge Sotomayor explained in

 In re NYSE Specialists, “the purpose of [regulatory] immunity is to give . . . SROs breathing room

 to exercise their powers without fear that their discretionary decisions may engender endless

 litigation,” and to ensure that they “will not be excessively timid in their regulatory decisions . . .

 .” In re NYSE Specialists, 503 F.3d at 97. Thus, unlike a governmental actor claiming sovereign

 immunity—which absent consent to be sued is immunized for virtually any action it takes—

 FINRA is immune from claims regarding the performance of its regulatory functions.

        Applying this functional test, all Alpine’s claims fail because they arise exclusively from

 FINRA’s exercise of its statutory obligation to “enforce compliance by its members” by

 conducting disciplinary proceedings addressing violations of FINRA’s rules or the Exchange Act.

 15 U.S.C. § 78o-3(b)(2), (b)(7), (h). That Alpine seeks only injunctive relief does not change the

 fact that this is an action brought against FINRA in its regulatory capacity, and as such, is barred.

 See, e.g., American Benefits Group, Inc. v. NASD, 1999 U.S. Dist. LEXIS 12321, *24 (S.D.N.Y.

 Aug. 10, 1999) (denying injunctive relief against NASD on immunity grounds); Lucido v. Mueller,

 No. 08-15269, 2009 U.S. Dist. LEXIS 89775, *19 (E.D. Mich. Sep. 29, 2009) (denying injunctive

 relief on the grounds of FINRA’s regulatory immunity), aff’d, 427 F. App’x 497 (6th Cir. 2011).

 Indeed, claims seeking declaratory relief are no less “disruptive and recriminatory” than those

 seeking monetary damages. See DL Capital, 409 F.3d at 99 (quotation omitted).




                                                   17
Case 2:20-cv-00794-DBB-DBP Document 27 Filed 12/16/20 PageID.435 Page 19 of 27




 III.     Alpine’s Claims Each Fail For Additional Independent Substantive Reasons.

          In addition to the lack of a private right of action and FINRA’s immunity, each of Alpine’s

 four claims can be dismissed pursuant to Federal Rule of Civil Procedure 12(b)(6) on independent

 substantive grounds.

          A.     Alpine’s Due Process Claim (Count II) Fails Because FINRA Is Not A State
                 Actor.

          Alpine’s constitutional due process claim (Count II) fails for the additional reason that

 FINRA is not a state actor. See Johnson v. Rodrigues, 293 F.3d 1196, 1203 (10th Cir. 2002) (To

 state a constitutional claim against a private actor “the conduct allegedly causing the deprivation

 of a federal right must be fairly attributable to the State.” (quotation omitted)). That FINRA is not

 a state actor has been the conclusion of every Circuit to have squarely ruled on the issue. See

 Desiderio, 191 F.3d at 206 (“The NASD [FINRA’s predecessor] is a private actor, not a state

 actor.”); D.L. Cromwell Invs., Inc. v. NASD, 279 F.3d 155, 162 (2d Cir. 2002) (same); Santos-

 Buch v. FINRA, 591 F. App’x 32, 33 (2d Cir. 2015) (“As a private actor whose conduct in this case

 is not ‘fairly attributable’ to the government, FINRA could not have violated [plaintiff’s] due

 process rights or the Ex Post Facto Clause.”); Epstein v. SEC, 416 F. App’x 142, 148 (3d Cir.

 2010) (“[Appellant] cannot bring a constitutional due process claim against [FINRA], because

 [FINRA] is a private actor, not a state actor.”); First Jersey, 605 F.2d at 699 n.5 (same). The Fourth

 and Seventh Circuits have also strongly suggested that FINRA and other SROs are not state actors.

 See Jones v. SEC, 115 F.3d 1173, 1183 (4th Cir. 1997); Gold v. SEC, 48 F.3d 987, 991 (7th Cir.

 1995).

          Alpine’s argument that the Tenth Circuit in Rooms v. SEC, 444 F.3d 1208 (10th Cir. 2006),

 split from its sister Circuits and held that FINRA was a state actor is wrong. [See Response

                                                  18
Case 2:20-cv-00794-DBB-DBP Document 27 Filed 12/16/20 PageID.436 Page 20 of 27




 Regarding Motion For A Preliminary Injunction (Dkt. No. 22) at 10.] The issue in that

 non-precedential decision was whether “the SEC violated [Rooms’s] due process rights by

 upholding the bar without finding a violation of Rule 8210.” Rooms, 444 F.3d at 1210 (emphasis

 added). The passing statement in Rooms that “[d]ue process requires that an NASD rule give fair

 warning of prohibited conduct” was at most dicta, as the First Circuit concluded in Cody v. SEC,

 693 F.3d 251 (1st Cir. 2012). Id. at 257, n.2. (Rooms “has dicta referring to due process as

 governing NASD rules.”). A more recent Tenth Circuit opinion confirms that Rooms did not decide

 the state-actor issue. In McCune v. SEC, 672 F. App’x 865, 869–70 (10th Cir. 2016), the Tenth

 Circuit declined to “resolve whether constitutional mandates apply” to FINRA because it could

 resolve the case without deciding that issue. Id. If the Tenth Circuit had previously decided in

 Rooms that FINRA is a state actor, then in McCune it would have said so when acknowledging the

 appellant’s reliance on Rooms. It did not. Id.

          Alpine’s allegation that FINRA is a state actor because it purportedly “acts as an agent of

 the Federal Government” is conclusory and need not be accepted as true.14 See Iqbal, 556 U.S. at

 678. Alpine’s agency argument has also been rejected by the courts to have considered it. In Gold,

 the Seventh Circuit explained that Alpine’s argument had “the agency analogy is upside down.

 The [SRO] is the principal rather than the agent; the purpose of the federal law is to strengthen the

 power and responsibility of the [SRO] in performing a policing function that preexisted federal

 regulation.” Gold, 48 F.3d at 991. Additionally, in Desiderio, the Second Circuit correctly

 explained that FINRA “is a private actor, not a state actor. It is a private corporation that receives

 no federal or state funding. Its creation was not mandated by statute, nor does the


 14
      See Complaint (Dkt. No. 2) ¶ 153.
                                                  19
Case 2:20-cv-00794-DBB-DBP Document 27 Filed 12/16/20 PageID.437 Page 21 of 27




 government appoint its members or serve on any [FINRA] board or committee.” Desiderio, 191

 F.3d at 206; Santos-Buch v. FINRA, 32 F. Supp. 3d 475, 484 (S.D.N.Y. 2014), aff’d, 51 F. App’x

 32 (2d Cir. 2015) (same).

          Alpine’s allegation that the SEC exercises “pervasive review authority” over FINRA is

 also insufficient to convert FINRA into a state actor.15 As the Supreme Court held in Jackson v.

 Metro. Edison Co., 419 U.S. 345, 350 (1974), “[t]he mere fact that a business is subject to state

 regulation does not by itself convert its action into that of the State for purposes of the Fourteenth

 Amendment. Nor does the fact that the regulation is extensive and detailed . . . do so.” Jackson,

 419 U.S. at 350; see also Graman v. NASD, 1998 U.S. Dist. LEXIS 11624, *8 (D.D.C. Apr. 27,

 1998) (same); People v. Cohen, 187 Misc. 2d 117, 122 (Sup. Ct. 2000), aff’d, 9 A.D.3d 71, 85–86

 (NY. Ct. App. 2004) (“While Congress certainly provided for comprehensive Federal regulation

 of the securities industry, and charged the SROs with the duty of self-regulation, the fact that the

 NASD is subject to extensive oversight by the SEC, and ultimately Federal court review, does not

 metamorphose the NASD into an organ of the Federal Government.”).

          To adequately plead state action, Alpine was required to allege facts showing “that there is

 such a close nexus between the State and the challenged action that seemingly private behavior

 may be fairly treated as that of the State itself.” See Brentwood Acad. v. Tenn. Secondary Sch. Ath.

 Ass’n, 531 U.S. 288, 295 (2001) (quotation omitted); see also Desiderio, 191 F.3d at 207 (State

 action “requires a nexus between the state and the specific conduct of which plaintiff complains.”).

 Alpine has not pled any such facts here. Indeed, there is not a single allegation in the Complaint

 purporting to show how the SEC or some other governmental actor was involved with the


 15
      See Complaint (Dkt. No. 2) ¶ 156.
                                                  20
Case 2:20-cv-00794-DBB-DBP Document 27 Filed 12/16/20 PageID.438 Page 22 of 27




 promulgation of the Temporary Amendment or the issuance of the contested Videoconference

 Order. Alpine has only observed the FINRA is regulated by the SEC, which—as every Court to

 consider the issue has held—is not enough to plead state action. See e.g., Desiderio, 191 F.3d at

 206; D.L. Cromwell, 279 F.3d at 162; Santos-Buch, 591 F. App’x at 33; Epstein, 416 F. App’x at

 148; First Jersey, 605 F.2d at 699 n.5; Graman, 1998 U.S. Dist. LEXIS at *8 (D.D.C. Apr. 27,

 1998); Cohen, 187 Misc. 2d at 122, aff’d, 9 A.D.3d 71, 85–86 (NY. Ct. App. 2004).

          B.     Alpine’s Declaratory Relief Claims (Counts I and IV) Are Meritless And
                 Should Not Be Considered.

                 1.     The Videoconference Order Complied With Rule 9261.

          Alpine’s claim seeking a declaratory judgment that the Videoconference Order breached

 Rule 9261 (Count I) fails for the additional reason that the Chief Hearing Officer’s alleged

 misconduct did not violate the express terms of Rule 9261. Alpine alleges that the Chief Hearing

 Officer breached Rule 9261 by sua sponte entering the Videoconference Order.16 Rule 9261,

 however, does not limit the Chief Hearing Officer’s authority to enter the Videoconference Order

 to circumstances where the parties have first submitted motions or presented argument. See Rule

 9261(b).

          Alpine also alleges that the Chief Hearing Officer breached Rule 9261 by requiring Alpine

 to present some of its witnesses remotely despite that DOE presented many of its witnesses live.17

 The express terms of Rule 9261, however, authorize the Chief Hearing Officer to order that only

 part of a disciplinary proceeding be conducted remotely. See Rule 9261(b) (“[T]he Chief Hearing




 16
      See Complaint (Dkt. No. 2) ¶¶ 143–144.
 17
      See Complaint (Dkt. No. 2) ¶ 146.
                                                 21
Case 2:20-cv-00794-DBB-DBP Document 27 Filed 12/16/20 PageID.439 Page 23 of 27




 Officer . . . may, on a temporary basis, determine that the hearing shall be conducted, in whole or

 in part, by video conference.” (emphasis added)).

                  2.     Alpine’s Allegations Regarding Promulgation Of The Temporary
                         Amendment Are Wholly Conclusory.

          The Temporary Amendment was promulgated pursuant to 15 U.S.C. § 78s(b)(3)(A)(iii)

 and 17 C.F.R. § 240.19b-4(f)(6), which permit rule changes concerning the administration of an

 SRO so long as such a change “[d]oes not significantly affect the protection of investors or the

 public,” and “[d]oes not impose any significant burden on competition.” [See Notice of Proposed

 Rule Change, Ex. 3 to Alpine’s Complaint (Dkt. 2-3), at 55712;] see also 17 C.F.R. § 240.19b-

 4(f)(6). In addition to the reasons previously stated, Alpine’s claim seeking a declaratory judgment

 that the Temporary Amendment was invalidly promulgated (Count IV) also fails because Alpine

 does not allege any facts to support its claim, and instead relies entirely on conclusory assertions

 that need not be accepted as true. See Iqbal, 556 U.S. at 678.

          Alpine erroneously alleges that the Temporary Amendment is not administrative in nature

 because it purportedly impairs the ability of FINRA members to defend themselves in disciplinary

 proceedings.18 The Temporary Amendment, however, does not limit the testimony and evidence a

 FINRA member is permitted to introduce in its defense. See Rule 9261. And contrary to Alpine’s

 assertion (at ¶ 193), a party is not denied “the right to present an effective defense” by being

 ordered to present witnesses remotely. See, e.g., Legaspy v. FINRA, 2020 U.S. Dist. LEXIS

 145735, **11–12 (N.D. Ill. Aug. 12, 2020) (“Remote hearings . . . in no way prevent parties from




 18
      See Complaint (Dkt. No. 2) ¶ 190.
                                                 22
Case 2:20-cv-00794-DBB-DBP Document 27 Filed 12/16/20 PageID.440 Page 24 of 27




 presenting claims or defenses.”). Indeed, the Federal Rules of Civil Procedure expressly allow

 remote trial testimony. See Fed. R. Civ. P. 43(a).

          Alpine declares that the Temporary Amendment “does significantly affect the protection

 of investors and the public interest,” but does not allege any facts to support that conclusory

 assertion.19 Nor could it. Investors and the public are not injured by a rule that allows FINRA to

 fulfill its statutory mandate to discipline its members and promote just and equitable principles of

 trade, while at the same time providing FINRA members the same procedural rights regarding

 presentation of testimony available to litigants in federal courts. See 15 U.S.C. § 78o-3(b)(2), (6)–

 (7); see also Fed. R. Civ. P. 43(a); see also Vitamins Online, Inc. v. Heartwise, Inc., 2020 U.S.

 Dist. LEXIS 111709, **27–28 (D. Utah June 24, 2020) (Ordering remote trial testimony over a

 party’s objection.); Gould Elecs. Inc. v. Livingston Cty. Rd. Comm’n, 2020 U.S. Dist. LEXIS

 118236, at *3 (E.D. Mich. June 30, 2020) (Ordering remote trial testimony over the objection of

 both parties.).

          Likewise, Alpine has not alleged any facts showing that the Temporary Amendment

 “impose[s] any significant burden on competition.” Rule 9261 applies with equal force to all

 FINRA members and it does not in any way alter the relationship between FINRA members and

 investors. See Rule 9261. Alpine hypothesizes that competition may be harmed if a FINRA

 member is expelled at the conclusion of a disciplinary hearing.20 But the risk of expulsion at the

 conclusion of a disciplinary hearing exists whether testimony is taken live or remotely, and thus is

 not attributable to the Temporary Amendment.



 19
      See Complaint (Dkt. No. 2) ¶ 192.
 20
      See Complaint (Dkt. No. 2) ¶ 197.
                                                  23
Case 2:20-cv-00794-DBB-DBP Document 27 Filed 12/16/20 PageID.441 Page 25 of 27




                 3.     The Court Should Exercise Its Discretion To Not Consider The
                        Declaratory Judgment Claims.

         The Declaratory Judgment Act, 28 U.S.C. § 2201, et seq., provides that “[i]n a case of

 actual controversy within its jurisdiction . . . any court of the United States, upon the filing of an

 appropriate pleading, may declare the rights and other legal relations of any interested party

 seeking such declaration, whether or not further relief is or could be sought.” 28 U.S.C. § 2201(a).

 This language on its face is clear: the Declaratory Judgment Act does not affirmatively convey

 jurisdiction to district courts, and cannot be invoked where, as is the case here, the district court

 otherwise lacks subject-matter jurisdiction over a party’s claims. See, e.g., Santos-Buch, supra, 32

 F. Supp. 3d 475 (dismissing for lack of subject-matter jurisdiction a declaratory relief claim arising

 out of a FINRA disciplinary proceeding). Moreover, the Declaratory Judgment Act “confers a

 discretion on the courts rather than an absolute right upon the litigant.” Wilton v. Seven Falls Co.,

 515 U.S. 277, 287, 115 S. Ct. 2137, 2143 (1995) (quotation omitted). Thus, even in cases where a

 district court has the jurisdiction to consider a party’s declaratory judgment claim, it is not required

 to do so. See id.

         Here, even if Alpine’s declaratory judgment claims did not fail for a number of other

 reasons, this Court should decline to consider them. Alpine has the opportunity to brief its

 arguments and to ask the Chief Hearing Officer to reconsider her Videoconference Order and allow

 Alpine to present its witnesses live. [See Notice of Withdrawal of Plaintiff’s Motion for

 Preliminary Injunction (Dkt. No. 23) ¶ 4.] Those arguments have not yet been briefed or ruled

 upon, and Alpine can only now speculate whether it will be required to present witnesses remotely.

 The Supreme Court has held that courts should decline to consider such declaratory judgment

 claims that involve only speculative harm. See Pub. Serv. Com. v. Wycoff Co., 344 U.S. 237, 244

                                                   24
Case 2:20-cv-00794-DBB-DBP Document 27 Filed 12/16/20 PageID.442 Page 26 of 27




 (1952) (“The disagreement must not be nebulous or contingent but must have taken on fixed and

 final shape so that a court can see what legal issues it is deciding, what effect its decision will have

 on the adversaries, and some useful purpose to be achieved in deciding them.”).

        C.      Alpine Admits It Is Not Entitled To Injunctive Relief (Count III).

        Alpine’s injunctive relief claim (Count III) additionally fails because an injunction is a

 remedy, not a claim. See Bank of the W. v. Sabey, 2012 U.S. Dist. LEXIS 134158, at *28 (D. Utah

 Sep. 19, 2012) (“[I]njunctive relief ‘claims’ are actually remedies; they are not independent causes

 of action.” (citing Anderson v. Granite School District, 17 Utah 2d 405, 413 (Utah 1966)).

        Moreover, injunctive relief requires, among other things, that Alpine show that it “will

 suffer irreparable injury unless the injunction issues . . . .” See Nova Health Sys. v. Edmondson,

 460 F.3d 1295, 1298 (10th Cir. 2006) (quotation omitted). Alpine cannot do so, as it admitted

 when it withdrew its Motion for Preliminary Injunction. [See Notice of Withdrawal of Plaintiff’s

 Motion for Preliminary Injunction (Dkt. No. 23) ¶ 5 (“Alpine no longer faces the imminent harm

 . . . that triggered the filing of the emergency Motion for Preliminary Injunction.”).]

                                              Conclusion

        For the foregoing reasons, Alpine’s Complaint (Dkt. No. 2) should be dismissed with

 prejudice.

        DATED this 16th day of December, 2020.


                                                /s/ Clint R. Hansen
                                                Clint R. Hansen
                                                Kevin N. Anderson
                                                FABIAN VANCOTT
                                                Attorneys for Defendant



                                                   25
Case 2:20-cv-00794-DBB-DBP Document 27 Filed 12/16/20 PageID.443 Page 27 of 27




                                 CERTIFICATE OF SERVICE

        I hereby certify that on this 16th day of December, 2020, I caused a true and correct copy

 of the foregoing to be filed via the Court’s electronic filing system, which made service by email

 upon the following counsel of record:

        Brent R. Baker
        Aaron D. Lebenta
        Jonathan D. Bletzacker
        PARSONS BEHLE & LATIMER
        bbaker@parsonsbehle.com
        alebenta@parsonsbehle.com
        jbletzacker@parsonsbehle.com
        ecf@parsonsbehle.com

        Maranda E. Fritz
        MARANDA E. FRITZ, P.C.
        maranda@fritzpc.com

                                              /s/ Clint R. Hansen




                                                 26
